            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVIVSION

JAMES COLE
ADC #156088                                                  PLAINTIFF

v.                     No. 4:19-cv-824-DPM-JTK

NEVADA COUNTY JAIL                                          DEFENDANT

                                 ORDER
     1. The Court withdraws the reference.
     2. Cole filed this pro se § 1983 lawsuit about conditions in the
Nevada County Jail.      Venue is proper in the Western District of
Arkansas;    and the interests of justice would best be served by
transferring this case there.    28 U.S.C. § 1391(b)(1)-(2);     28 U.S.C.
§ 1406(a). This case is therefore transferred to the United States District

Court for the Western District of Arkansas, Texarkana Division. The
transfer is immediate because the receiving Court is in the Eighth
Circuit too. Cf In re Nine Mile Limited, 673 F.2d 242 (8th Cir. 1982).
     So Ordered.



                                  United States District Judge

                                    9 /htwt.&A.    ')()19
